DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 08/08/2022. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The response filed on 08/08/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-20 have been examined. Applicant’s amendments to the title of the invention has been noted. Applicant’s amendments to claim 2, 10, 15 and  3, 11 and 16 overcome the Claim Objections previously set forth in the Non-Final Office Action mailed 05/06/2022. Therefore, the above referenced claim objections are withdrawn

Response to Arguments
Applicant's arguments filed 08/08/2022  have been fully considered as follows:
Applicant’s arguments with respect to claim 1 on pg. 13 states that
“In the contrary, in the claim 1 of the present application, the system audio signal is clearly defined as a raw audio signal to be output or played. Thus, the second received signal R2 of Zhang totally differs from and cannot be considered as equivalent to the system audio signal of the present application.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to claim 1 on pg. 14 states that
“…. first microphone and the first reference signal obviously do not share a same audio
source. Therefore, Mao fails to disclose or give hint to the feature of “performing a  latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value.”

Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to claim 2 on pg. 15 states that
“…. sharing one same audio source, rather than a latency between a microphone signal and a reference signal of two different audio sources, i.e., first microphone signal and a first reference signal obtained by processing the system audio signal by using a first latency value. Therefore, Mason also fails to disclose or suggest the feature of “performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value.”

The examiner respectfully disagrees, Mason teaches  “ The delay controller 112 filters and delays the remote side signals to positively resemble or correlate to the local side signal that is received at a sensor or input 114. Rather than holding information coming and going to particular input and output devices based on memory write cycles that may introduce more latency, some buffers 102 may provide a substantially continuous input of remote side signals to the acoustic echo cancellation core 104 at an established delay. The remote side signals are converted into an aural or audible sound by transducer 108 or loudspeaker”. In the case of an audio signal received from the microphone 114, the local signal is compared to the delayed reference signal from the storage buffer to estimate the delay of the audio signal from the microphone and hence delay the audio signal according to previously computed delay and then is received as 106 which is transformed to the loudspeaker 108. Therefore, Mason teaches performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value (see Mason, Fig. 1 & [0021]) and therefore, the rejections of Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 08/08/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claims 1, 9 and 14 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 9 and 14 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Mason, US Patent Application Publication 2012/0219146.
Regarding claim 1, Mason teaches performing a latency estimation according to a first microphone signal and a first reference signal in a preset time period to obtain a latency value (see Mason, Fig. 1 and [0021, 0023, 0025, 0027] teach the first signal received 114,  the delay detector 116 and delay estimator 118 calculate the delay estimation or latency with respect to the reference signal); acquiring a system audio signal, and processing the system audio signal by using the latency value to obtain a second reference signal (see Mason, [0021] the buffers 102 provide the remote signals at an established delay to the acoustic echo cancellation core 104); performing de-noising processing on a collected second microphone signal according to the second reference signal, to obtain a to-be-recognized voice signal (see Mason, [0022] teaches  the acoustic echo cancellation core 104 substantially cancels the echo or reverberation rendering of the  processed signal 120 that represents the sound present in a room or an environment with substantially little direct echo or reverberated sound from the local side speaker ); and  performing recognition on the to-be-recognized voice signal, wherein the system audio signal is a raw audio signal to be output or played, and the first reference signal is a signal obtained by processing the system audio signal by using a first latency value obtained in a previous time period(see Mason, Fig. 1, 114 interpreted as system audio signal, the ref signal interpreted as first reference signal obtained from previous time period(stored signal), the delay estimation as latency. See also Mason, Fig. 5, for calculating the delay estimation for previous time period and hence the reference signal based on the previous time period in steps 504, 510 & for processing the signal steps 606 and 522 in Fig. 5. See Mason, [0025] teaches delay estimator continuously estimating the current delay based on the stored signal “ref” signal and the unaltered audio signal).
Regarding claim 2, Mason teaches the voice recognition method according to claim 1, performing following process cyclically, until an obtained first latency value meets a preset convergence condition (see Mason, Fig. 5, 506 [0031] when there is a high similarity or minimal difference between the resultant (e.g., filtered and delayed) remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo): performing echo de-noising processing on a first microphone signal collected in a current time period by using a first reference signal of the current time period, to obtain a de-noised signal (see Mason, Fig. 5,522; the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522 ); and performing a latency estimation according to the first reference signal, the first microphone signal and the de-noised signal of the current time period, to obtain a first latency value (see Mason, Fig. 5, 508, [0034] When a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508. Once enabled, the delay estimation process continually generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal ); wherein the first reference signal of the current time period is obtained by processing a system audio signal of the current time period by using a first latency value obtained in a previous time period (see Mason, Fig. 5, 504,[0030] An acoustic echo cancellation process may pull the remote side signal through a controller that filters and delays the remote side signal to positively resemble or correlate to a local side signal at 504 ).
Regarding claim 3, Mason teaches the voice recognition method according to claim 1,  restarting the cyclically performed process when a new latency value is detected, to obtain the new latency value, processing a corresponding system audio signal by using the new latency value to obtain a third reference signal (see Mason, Fig. 5, 506-514, [0030,0031, 0034, 0035] An acoustic echo cancellation process delays the remote side signal to correlate to a local side signal at 504, and when there is a high similarity between the resultant  filtered and delayed remote side signal and the local side signal at 506, the acoustic echo cancellation process substantially cancels the echo or if a lack of a strong similarity is detected for a predetermined period, an estimation process may be enabled at 508 which processes continually and when generates an estimate of the current delay between the stored remote side signal and the unaltered local side input signal and when a predetermined probability of a stable estimate is achieved and/or an empirical stability is attained at 512, a controller adjusts the delay at 514 which is interpreted to generate the third reference signal to dampen the echo in 522), and performing de-noising processing on a collected third microphone signal according to the third reference signal, to obtain a to-be-recognized voice signal (see Mason, [0031] , the acoustic echo cancellation process substantially cancels the echo or reverberation rendering a processed signal that represents the sound present in the environment with substantially little direct echo or reverberated sound from the local side speaker at 522. The attenuation or dampening may occur through various processes such as through a subtracting process, an adaptive filtering process, a frequency shifting process, etc.; the acoustic echo cancellation process interpreted as the denoising process to obtain a to-be-recognized voice signal).
Regarding claim 4, Mason teaches the voice recognition method according to claim 1,  buffering the system audio signal for a duration of the latency value, to obtain the second reference signal (see Mason, Fig. 1 and[0021] The system 100 may include a buffer 102 such as a sequential buffer, a circular buffer, a ping pong buffer, or a double buffer, for example, that provides variable delay of the remote side signal to an acoustic echo cancellation element or core 104). 
Regarding claim 5, Mason teaches the voice recognition method according to claim 1,  wherein, after the acquiring the system audio signal, the method further comprises: outputting the system audio signal to a vehicle mounted terminal, to enable the vehicle mounted terminal to play the system audio signal  (see Mason, [0021], the acoustic echo cancellation system 100 is part of a vehicle (e.g. Fig. 9)); wherein the second microphone signal comprises an audio signal collected by a microphone that is played by the vehicle mounted terminal (see Mason, [0021] The remote side signals are converted into an aural or audible sound by transducer 108 or loudspeaker; hence for a system that is a part of the vehicle, the audio signal is played by the loudspeaker of the vehicle or vehicle mounted terminal ).
Regarding claim 6, Mason teaches the voice recognition method according to claim 2. Further regarding claim 6,  is similar to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 7, Mason teaches the voice recognition method according to claim 3. Further regarding claim 7,  is similar to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 8, Mason teaches the voice recognition method according to claim 4. Further regarding claim 8,  is similar to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 9, is directed to an electronic device claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 10, is directed to an electronic device claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 11, is directed to an electronic device claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 12, is directed to an electronic device claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 13, is directed to an electronic device claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 14, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 15, is directed to a non-transitory computer readable storage medium corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 16, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 17, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 18, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 19, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 20, is directed to a non-transitory computer readable storage medium claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	P. B. M. Prasad, M. S. Ganesh and S. V. Gangashetty, "Two microphone technique to improve the speech intelligibility under noisy environment," 2018 IEEE 14th International Colloquium on Signal Processing & Its Applications (CSPA), 2018, pp. 13-18 discusses an adaptive noise canceller principle with two microphones have used for an embedded application (see Prasad, sect 1, pg. 13).
Raghunandan et. al., US Patent Application Publication 2019/0130929 cited in IDS, discusses a programmable delay into the audio stream to generate a reference signal representing the audio stream.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656            

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656